DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments with respect to claims 1 – 10 have been considered, but they are not persuasive.  Please see the ground(s) of rejection below.  Thus, Applicant’s traversal of the instant rejection on these grounds is deemed unsuccessful.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim 1 – 2 and 5 – 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (U.S. Patent Publication No. 2021/0334502).
Regarding claim 1, in Figure 1 Lee discloses a display device, comprising: a display panel (100) in a wraparound form (display panel 100 may be formed flexibly so that it can be curved, bent, folded, or rolled, paragraph [0044]), which comprises two wraparound edges opposite to each other and surrounding a surrounding axis (the display device may be a circular shape or an oval shape, so the left and right ends/edges of the display panel will face each other, and it is inherent for a circle or an oval to surround a center axis, paragraph [0044]; Figure 1) and two non-wraparound edges (top and bottom ends/edges – when the display panel is curved from the left end to the right end, the top and bottom ends are not curved or wrapped around) opposite to each other; and a flexible circuit board (300) having a surface and a bonding region at a periphery of the surface, which is electrically bonded to one of the two non-wraparound edges through the bonding region thereof for driving the display panel (paragraph [0050]).
Regarding claim 2, Lee discloses wherein the display panel in the wraparound form comprises two long-extending portions opposite to each other and two short-extending portions between the two long-extending portions, and the flexible circuit board is attached to one of the two long-extending portions through at least a portion of its surface (Figure 1).
Regarding claim 5, Lee discloses wherein the wraparound edges respectively surround the surrounding axis with an angle greater than or equal to 270 degrees (Figure 1). 
Regarding claim 6, Lee discloses wherein the display panel in a wraparound form encompasses an internal space of the display device (Figure 1). 
Regarding claim 7, Lee discloses wherein a portion of the flexible circuit board is fixed on a surface of the display panel (Figure 1). 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 3 – 4 and 8 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myers (U.S. Patent Publication No. 2013/0076612).
Regarding claim 3, in Figures 1A – 1B and Figure 3, Myers discloses a display device, comprising: a display panel (104) in a wraparound form (Figure 1B), which comprises two wraparound edges (104-1, 104-4, Figures 1A – 1B) opposite to each other and surrounding a surrounding axis (the display assembly 104 may be an oval shape, and it is inherent for a circle or an oval to surround a center axis; Figure 1B) and two non-wraparound edges (104-2, 104-3) opposite to each other; and a flexible circuit board (210, Figure 3) having a surface and a bonding region at a periphery of the surface, which is electrically bonded to one of the two wraparound edges through the bonding region thereof for driving the display panel (PCB 210 is electrically bonded to a wraparound end via flex 304 at lap joint 306, where the two wraparound ends are joined; paragraph [0039]; Figure 3).
Regarding claim 4, Myers discloses wherein the display panel in the wraparound form comprises two long-extending portions opposite to each other and two short-extending portions between the two long-extending portions, and the flexible circuit board is attached to one of the two long-extending portions through at least a portion of its surface (Figures 1A – 1B and Figure 3).
Regarding claim 8, Lee discloses wherein the wraparound edges respectively surround the surrounding axis with an angle greater than or equal to 270 degrees (Figures 1A – 1B and Figure 3). 
Regarding claim 9, Lee discloses wherein the display panel in a wraparound form encompasses an internal space of the display device (Figures 1A – 1B and Figure 3). 
Regarding claim 10, Lee discloses wherein a portion of the flexible circuit board in the internal space is fixed on a surface of the display panel (Figures 1A – 1B and Figure 3). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847